DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2 has been amended to “the conductive layer is a single layer of  the metal nitride or the metal oxynitride” leading to clarity issues.  The list of materials of the conductive layers allow by amended claim 1 covers metal oxides, nitrides and oxynitrides.  It is unclear if applicant is now limiting the conductive layer to be metal nitrides and oxynitrides or if the amendment is in response to earlier rejections (assumed).  Further, the article “the” leads to antecedent issues.  To circumvent both of these issues and since the material composition is already in claim 1 the examiner respectfully suggests, and for purposes of examination will use “the conductive layer is a single layer

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood, claims 1-2, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mehtani et al. US Patent Application Publication 2012/0236386, of record, in view of Lim et al. US Patent Application Publication 2015/0075596, of record.
Regarding claims 1, 5 and 7-9 Mehtani discloses a reflective1 electrochromic device (paragraph [0006] “electrochromic device” paragraph [0112] “encompasses other optical state transitions such as non-reflective-reflective” e.g. figure 6A electrochromic device 500), comprising; a conductive layer (e.g. conductive layer 504); an electrochromic layer (e.g. electrochromic layer 506); an electrolyte layer (e.g. ion conducting layer 508); and a light-transmitting counter electrode layer (e.g. second conductive layer 5142), sequentially (see figure 6A), wherein the conductive layer comprises an oxide, a nitride or an oxynitride containing one or more metals (paragraph [0117] 504 … may be made from a number of different materials, including conductive oxides, thin metallic coatings, conductive metal nitrides, and composite conductors”). 
Mehtani does not disclose the metals used in the oxide, nitride or oxynitride of the conductive layer is the conductive layer comprises CuOxNy (0≤x≤1, 0≤y≤1, x + y> 0), MoTiaOxNy (0<a<2, 0≤x≤3, 0≤y≤2, x + y> 0); or AlOxNy (0≤x≤1.5, 0≤y≤1, x + y>0) satisfying Relation Equation below: 
             
                1
                <
                
                    
                        
                            
                                a
                                l
                                u
                                m
                                i
                                n
                                u
                                m
                                 
                                e
                                l
                                e
                                m
                                e
                                n
                                t
                                 
                                c
                                o
                                n
                                t
                                e
                                n
                                t
                            
                        
                        ×
                        3
                    
                    
                        
                            
                                o
                                x
                                y
                                g
                                e
                                n
                                 
                                e
                                l
                                e
                                m
                                e
                                n
                                t
                                 
                                c
                                o
                                n
                                t
                                e
                                n
                                t
                            
                        
                        ×
                        2
                        +
                        
                            
                                n
                                i
                                t
                                r
                                o
                                g
                                e
                                n
                                 
                                e
                                l
                                e
                                m
                                e
                                n
                                t
                                 
                                c
                                o
                                n
                                t
                                e
                                n
                                t
                            
                        
                        ×
                        3
                    
                
                <
                2
            
        wherein, in AlOxNy, x and y mean ratios of atomic numbers of O and N to one atom of Al, respectively and in the Relation Equation above, based on 100% of all elemental contents contained in AlOxNy, the (aluminum elemental content) represents the elemental content (atomic %) of Al, the (oxygen elemental content) represents the elemental content (atomic %) of O, and the nitrogen elemental content represents the elemental content (atomic %) of N, and wherein the conductive layer has specific resistance of 5x10-4 ·cm or less, as required by claim 1; or wherein the conductive layer has a thickness in a range of 5 nm to 500 nm, as recited in claim 5; or wherein the conductive layer has an unevenness, as recited in claim 7; or wherein the conductive layer has a pattern, as recited in claim 8;  or wherein the conductive layer has an extinction coefficient of 0.2 to 2.5 at a particular wavelength, as recited in claim 9.
Applicant states problems are to realize various color senses, color patterns and to provide durability.
Lim teaches a patterned conductive layer (inter alia, abstract “darkening pattern layer” that paragraph [0063] notes a low surface resistance of ≤2/square, i.e. conductive) which can be used in a reflective optical device (inter alia paragraph [0024] notes it can be used in an LCD, a reflective device) and addresses the color sense (i.e. darkening/reflective optical properties discussed throughout the specification would change color sense) and durability (paragraph [0068] discusses increased durability) and further teaches the conductive layer is made of AlOXNy with 0≤x≤1.5, 0<y≤1 and x + y> 0 (inter alia abstract & paragraph [0029-30]) and satisfies              
                1
                <
                
                    
                        
                            
                                A
                                l
                            
                        
                        a
                        t
                        ×
                        3
                    
                    
                        
                            
                                O
                            
                        
                        a
                        t
                        ×
                        2
                        +
                        
                            
                                N
                            
                        
                        a
                        t
                        ×
                        3
                    
                
                <
                2
            
         (paragraph [0031-32] e.g. Table 5 notes example 2 with composition #1 has              
                
                    
                        
                            
                                A
                                l
                            
                        
                        a
                        t
                        ×
                        3
                    
                    
                        
                            
                                O
                            
                        
                        a
                        t
                        ×
                        2
                        +
                        
                            
                                N
                            
                        
                        a
                        t
                        ×
                        3
                    
                
                =
                1.06
            
        ) having a thickness range of 10 nm or more and 400 nm or less (paragraph [0069] e.g. Table 1 notes example 2 with composition #1 has  ~65 nm thickness) having an extinction coefficient of 0.2 or more and 2.5 or less (paragraph [0034]) where since the pattern can be formed by etching (paragraph [0069 & 0151]) it is inherent that there is an unevenness.  One would be motivated to substitute this conductive material into the electrochromic device since it has improved optical properties (paragraph [0028 & 0034]) and increased durability (paragraph [0068]), addressing applicant’s stated problems, and further has good conductivity (paragraph [0063]), low cost (paragraph [0027]) and increased production speed (paragraph [0069]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the conductive layer in the reflective electrochromic device as disclosed by Mehtani to be a CuOxNy, MoTiaOxNy; or AlOxNy with the claimed compositional ranges of metals, oxygen and nitrogen; and having a thickness in a range of 5 nm to 500 nm, and having an unevenness, and/or a pattern, and an extinction coefficient of 0.2 to 2.5 at a particular wavelength as taught by Lim for the purpose of having improved optical properties and increased durability, addressing applicant’s stated problems, and further having good conductivity, low cost and increased production speed.
Lim is silent on the specific resistance, and does not specifically teach the conductive layer has a specific resistance of 5x10-4 ·cm or less.  The examiner asserts that this would be an inherent physical property3 for at least the specific example 2 with composition #1 that Table 5 notes has              
                
                    
                        
                            
                                A
                                l
                            
                        
                        a
                        t
                        ×
                        3
                    
                    
                        
                            
                                O
                            
                        
                        a
                        t
                        ×
                        2
                        +
                        
                            
                                N
                            
                        
                        a
                        t
                        ×
                        3
                    
                
                =
                1.06
            
         and Table 1 notes a thickness of ~65 nm given the substantially similar material composition and thickness to the instant application’s examples 1-3, see instant application Table 1.  Furthermore, in the case that example 2 does not fall within the claimed range, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Mehtani and Lim results in a reflective electrochromic devices including the conductive layer with the claimed composition (particularly noting AlOxNy the 0≤x≤0.6, 0.3≤y≤0.8 range in Lim paragraph [0029]) and thicknesses, as set forth above, fulfill the general conditions of the claim.  One would be motivated to have a conductive layer with very low specific resistivity since by definition a conductor has a low specific resistivity and the lower the specific resistance the better the conductor is.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the conductive layer in the electrochromic device resulting from the combination of Mehtani and Lim to have specific resistance of 5x10-4 ·cm or less, since it is well established that the lower the specific resistance the better the conductor is and discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 2 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 1, as set forth above.  Mehtani further discloses wherein the conductive layer (e.g. 504) is a single layer (see figure 6A).
Regarding claim 6 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 5, as set forth above.  Mehtani further discloses wherein the conductive layer (e.g. 504) has a thickness gradient (layer 504 has a thickness gradient somewhere between 0 and 90° inherently, see figure 6A).
Regarding claim 11 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 1, as set forth above.  Mehtani further discloses wherein the electrochromic layer (e.g. 506) comprises a reducing electrochromic material or an oxidizing electrochromic material (paragraph [0119]).
Regarding claim 12 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 11, as set forth above.  Mehtani further discloses wherein the reducing electrochromic material (paragraph [0119]), when present, comprises an oxide of Ti, Nb, Mo, Ta or W, or the oxidizing electrochromic material, when present, comprises one or more selected from the group consisting of (a) an oxide of Cr, Mn, Fe, Co, Ni, Rh or Ir; (b) a hydroxide of Cr, Mn, Fe, Co, Ni, Rh or Ir; and (c) prussian blue (paragraph [0119]).
Regarding claim 13 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 11, as set forth above.  Mehtani further discloses it is further comprising an ion storage layer (e.g. counter electrode 510 see paragraph [0113 & 0119] discussing that “available ions in the stack reside primarily in the counter electrode 510” indicating Mehtani is using “counter electrode” to indicate an ion storage layer) between the electrolyte layer (e.g. 508) and the light-transmitting counter electrode layer (e.g. 514), wherein the ion storage layer comprises an electrochromic material (paragraph [0121-22]) having a coloring property (paragraph [0121 & 0123]) different from a coloring property of the electrochromic material included in the electrochromic layer (inherent given the different materials used in 506 and 510). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mehtani et al. US Patent Application Publication 2012/0236386, of record, in view of Lim et al. US Patent Application Publication 2015/0075596, of record, in further view of Agrawal et al. US Patent Application Publication 2002/0044331, of record.
Regarding claim 14 the combination of Mehtani and Lim disclose the reflective electrochromic device according to claim 1, as set forth above.  Mehtani further discloses it is further comprising a passivation layer, wherein the passivation layer comprises a transparent conductive oxide (paragraph [0126] “500 may include one or more additional layers … For example, the conductive layers may be treated with … protective oxide”).
Mehtani is silent in regards to which side of the conductive layer the protective oxide layer is.  Specifically, Mehtani and Lim do not disclose or teach the passivation layer between the conductive layer and the electrochromic layer.
Agrawal teaches an improvement to electrochromic device (inter alia paragraph [0003] “… this invention relates to edge and internal busbars utilized in electrochromic devices”) where the electrochromic device (e.g. figure 1E) may include a conductive layer (inter alia abstract “internal busbars” e.g. figure 20A-B & 25A-26C combination of transparent conductive coating 2002 & internal busbars 2003); an electrochromic layer (e.g. electrochromic layer 107); an electrolyte layer (e.g. electrolyte/ion-conductive layer 117); a light-transmitting counter electrode layer (e.g. transparent conductor 103’) and a passivation layer on the conductive layer as a protective layer (inter alia paragraph [0252]) that can be an oxide material (paragraph [0308]), and further teaches the protective passivation layer being between the conductive layer and the electrochromic layer so as to prevent them from contacting (paragraphs [0237, 0252, 0256 & 0306-0310]).  One would be motivated to use a passivation layer for the purpose of preventing the internal busbar grid (i.e. patterned first bus electrode) from reacting or corroding (paragraph [0252]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the protective passivation layer in the electrochromic device as disclosed the combination of Mehtani and Lim to be between the conductive layer and the electrochromic layer as taught by Agrawal for the purpose of preventing the conductive layer from reacting or corroding due to contact with the electrochromic layer.

Response to Arguments
Applicant’s arguments, see remarks, filed August 12, 2022, with respect to an objection to the drawings, claim rejections under §112, and a claim warning have been fully considered and in combination with the amendments are persuasive.  The objection to the drawings, claim rejections under §112, and claim warning have been withdrawn. 
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on Mehtani and Lim failing to disclose or teach any type of reflective electrochromic making it impossible to build a reflective electrochromic device, the examiner is unpersuaded.  As previously stated, Mehtani in at least paragraphs [0112 & 0120] makes it clear that the electrochromic disclosed covers reflective type electrochromics, e.g. “encompasses other optical state transitions such as non-reflective-reflective” and “As understood by those of skill in the art, the choice of appropriate electrochromic and counter electrode materials governs the relevant optical transition.”  Further, Mehtani paragraph [0119] discloses electrochromic materials used by applicant, e.g. see rejection of claim 12 above.  Therefore, given the explicit statement of optical effects having reflective properties and the use of the same electrochromic materials Mehtani’s invention reads on reflective type electrochromics.  Further, one skilled in the art would be able to build a reflective electrochromic device since it has been held that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” and in addition it has been further held that "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle" and taking into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), see MPEP 2141. 
Regarding applicant’s argument centered on Mehtani and Lim failing to disclose or teach the conductive layer having a specific resistance () of 5x10-4 ·cm or less and since prior art does not teach a specific reason or motivation to control this parameter, and that “the resulting improvement in electrochromism rate could not have been predicted,” the examiner is unpersuaded.  A conductor inherently, and by definition, has low resistance4.  One skilled in the art would immediately know that the lower the specific resistance the better a conductor is/works.  The electrochromic redox reaction is instigated by power applied to the conductive layer.  It would naturally flow that the conductive layer being able to conduct electricity better would inherently result in the electrochromic redox reaction being better.  It is not clear if all CuOxNy, MoTiaOxNy or AlOxNy satisfying the composition requirements of claim 1 inherently would have  ≤ 5x10-4 ·cm.  However, the examiner asserts that this would be an inherent physical property for at least the specific example 2 with composition #1.  Table 5 disclose that example 2 has                          
                            
                                
                                    
                                        
                                            A
                                            l
                                        
                                    
                                    a
                                    t
                                    ×
                                    3
                                
                                
                                    
                                        
                                            O
                                        
                                    
                                    a
                                    t
                                    ×
                                    2
                                    +
                                    
                                        
                                            N
                                        
                                    
                                    a
                                    t
                                    ×
                                    3
                                
                            
                            =
                            1.06
                        
                     and Table 1 discloses it has a thickness of ~65 nm.  Given the substantially similar material composition and thickness to the instant application’s examples 1-3, see Table 1, it appears that at least Lim’s example 2 would inherently have  ≤ 5x10-4 ·cm.  Further, in the case that example 2 does not fall within the claimed range, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Mehtani and Lim results in a reflective electrochromic devices including the conductive layer with the claimed composition (particularly noting AlOxNy the 0≤x≤0.6, 0.3≤y≤0.8 range in Lim paragraph [0029]) and thicknesses within the claimed ranges, as set forth above, fulfill the general conditions of the claim.  One would be motivated to have a conductive layer with very low specific resistivity since by definition a conductor has a low specific resistivity and the lower the specific resistance the better the conductor is.  Further, the redox reaction stimulated by a conductive layer inherently working better if the conductive layer is more conductive (i.e. having a lower specific resistance) would be predictable to one of ordinary skill.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wikipedia webpage “Electrical resistivity and conductivity” as of 2017; in evidenced that a low specific resistance is required of a conductor and that the lower the specific resistance is the better the conductor works.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                  September 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As previously noted, since applicant, in the remarks of April 29, 2022, has argued that the invention is different from prior art by relying on the preamble the preamble is now considered a limitation since it has been held a “clear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.” Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785.  See MPEP 2111.02.
        2 As previously noted, in the art “counter electrode” is used to be synonymous with an ion storage layer or to indicate a second electrode position on the opposite side (i.e. counter) to a first electrode across an electrochromic stack.  In light of the specification applicant is using “counter electrode” to indicate a second electrode, see instant application paragraph [38] giving examples of ITO, IGO, FTO, AZO, GZO, ATO, IZO, NTO & ZnO. 
        3 This would be an inherent physical property of the material used and it has been held "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.
        4 As evidenced by Wikipedia webpage “Electrical resistivity and conductivity” as of 2017.